                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA


               UNITED STATES OF AMERICA         )
                                                )
                                                                        CASE NUMBER           20J
                              VS                )                       ABSTRACT OF ORDER                            .
                                                )
                                                                        Booking No.         Cf 3. _\---p \:21 ,g
     Ro~?JcL 2W11a                              l
      TO THE UNITED STATES MARSAllL AND/ ~R W~DfN, ~Efl!OPDLITAN CORRECTIONAL CENTER:
               Be advised that under date of           )   I I 7-1 I ,.,.1/(J
                                                           I   .__,..     \

      the Court entered the following order:




      ___✓
         __,_·__ Defendant be released from custody.
      _ _ _ _ _ _ _ Defendant placed on supervised/ unsupervised probation / supervised release.

      _ _ _ _ _ _ _ Defendant continued on supervised/ unsupervised probation/ supervised release.



      - - - - - - - Defendant released on $ - - ~ - - - - - ~ - - - - - ' - - ~ - - - bond posted.
      _ _ _ _ _ _ _ Defendant appeared in Court. FINGERPRINT & RELEASE.

      _ _ _ _ _ _ _ Defendant remanded and ( ~---bond) ( - ~ - - bond on appeal).exonerated.

      _________ Defendant sentenced to TIME SERVED, supervised release for_ _ _ years.

      - - - - - - - Bench_Warrant Recalled.
      _ _ _ _ _ _ _ Defendant forfeited collateral.
                   _,.,/
      ___
        ,.,-
             .,,_,. ._"_·_ _ Case dismissed,.

      _ _.,......,______ Case dismissed, charges pending in case n o . - - - ~ - ~ - ~ ~ - - - - ~ - - -

      --------------- Defendant .to be released to Pretrial Services for electronic monitoring.

      _ _ _ _ _ _ _ Other. _ _ _ _ _ _ _- - ' - - - - - - - - - - - - - - - - - - - - - - - -


                                                                                                               ~LlfS-ON N• Goo-o·~-~-----
                                                                                                            /_,r•                 ......-D'-,
                                                                                           /                      \
                                                                          UNl~ED STATES DIS~~~~MAG.ISTRATE JUD~--~-) -


       Recewed         AV
                     7ousM                                                           m/V
                                                                              JOHN MORRILL ,l           1V
                                                                                                                    01¥
                                                                                                                          .Clerk

                                                                                                                                             L.{1 ~
                                                                              by
                                                                                    ~n. .                                 'l
                                                                                                            Deputy Cle~:}-- /
                                                                                                                                                        ,/    )



f     Crim-9    (Rev. 8·11)                                                        /;j /
                                                                              I/./·/            /
                                                                                                        /                 _
                                                                                                               :e-;.---?D-.
                                                                                                                           _,1'r _U.S. GPO: 19118·783-<3111/40161



                                                                                                    I                 :J.t:_.
;.
                                                                                      I        I'
                                                                         (/l!                           i    /_/, / V


        CLERK'S COPY
